Citation Nr: 1201810	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1981.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision of the VA Regional Office in Nashville, Tennessee that, among other things, denied service connection for high blood pressure, psoriasis, bilateral hearing loss disability, and a total rating based on unemployability due to service-connected disability for which the Veteran perfected a timely appeal. 

The Board observes, however, that in two separate pieces of correspondence dated in December 2009, the Veteran related that "YOU WILL NOTE THAT IN MY CLAIM THAT I DID NOT CLAIM SERVICE CONNECTION FOR HIGH BLOOD PRESSURE.  I WAS SUPPLYING A STATEMENT OF 'CURRENT' HEALTH WHICH INCLUDED HIGH BLOOD PRESSURE & HIGH CHOLESTEROL.  NEITHER OF THESE PRESENT CONDITIONS ARE[sic] LIKELY TO BE SERVICE RELATED."  He has not subsequently revoked these statements.  The Veteran's affirmative statement that he does not claim service connection for high blood pressure is tantamount to a withdrawal of the appeal.  Thus, the Board does not have jurisdiction of this matter.  

Following review of the record, the issue of entitlement to a total rating based on unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service. 

2.  The Veteran does not have bilateral hearing loss disability attributable to inservice noise exposure.

3.  Psoriasis was first manifested during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 4.1, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Psoriasis was incurred in peacetime service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 4.1, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss disability that is related to duties in service for which service connection should be granted.  He also maintains that psoriasis is also of service onset and that service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decisions on the claims of entitlement to service connection for bilateral hearing loss disability and psoriasis in a November 2006 letter that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  That letter also addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA clinical records have been received in support of the claim and have been carefully reviewed.  The Veteran was afforded a VA audiology examination in July 2010, which, in conjunction with subsequent supplementary opinions, are determined to be adequate for adjudication purposes.  The evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.  For these reasons, the Board may proceed to adjudicate the claim.

As to the claim of entitlement to service connection for psoriasis, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision as to the claim of entitlement to service connection for psoriasis, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).   As such, the claim of entitlement to service connection for bilateral hearing loss disability is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, and/or multiple sclerosis becomes manifest within seven years from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

1.  Service connection for bilateral hearing loss disability.

Factual Background

The Veteran's DD-214 reflects that he served in the Air Force with a military occupational specialty of unit aircraft commander for over 12 years.  He had Vietnam service.

On examination for flying training in December 1968 prior to service entry, an audiogram disclosed the following puretone thresholds in each ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
00
-05
-05
-05
-05
LEFT
-05
-05
-05
-05
05

Numerous audiograms were obtained over the course of the Veteran's service that noted a normal valsalva on each occasion.  Annual flying examination reports throughout the years included the following audiogram results:

December 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
00
00
00
LEFT
05
00
00
00
05

September 1972:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
00
00
00
10
LEFT
05
00
00
00
15

November 1974:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
00
00
10
LEFT
05
00
00
00
00

December 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
00
05
00
LEFT
10
00
10
10
15

December 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
05
05
LEFT
10
05
05
05
20



July 1980:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
00
00
00
LEFT
00
00
00
00
20

The Veteran was treated in early August 1981 for earache and chronic serous fluid collection in the right ear middle chamber with recurrent inflammation secondary to upper respiratory infections.  The assessment was chronic serous otitis media.

The following day, on examination in August 1981 for separation from service, an audiogram disclosed the following puretone thresholds in each ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
00
00
LEFT
10
05
05
05
20

The Veteran was noted to have serous otitis in the right ear.  

A claim of entitlement to service connection for bilateral hearing loss was received in October 2006.  The Veteran stated that during service in the Air Force, he was a pilot and acquired over 1500 hours of flying time in which he was routinely subjected to aircraft and explosive noise.  He also related that as an instructor pilot in the OV-10, he was required to sit in the rear cockpit directly between the propellers and was subjected to over 600 hours of sound abuse at a substantially greater level than a regular crew.  

The Veteran was afforded a VA audiology examination in July 2010.  The examiner noted that the claims folder was not available for inspection.  It was reported that this was the first time the appellant had been seen at the VA medical center for a hearing evaluation.  The appellant reported the gradual onset of hearing loss and tinnitus after discharge from active duty.  He did not complain of any other ear-related symptoms.  An audiogram was performed that disclosed the following puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
45
LEFT
15
15
20
35
45

Speech discrimination scores were 98 percent in each ear.  The diagnosis was hearing within normal limits from 250-2000 Hertz, sloping from mild to moderately severe sensorineural hearing loss from 3000-8000 Hertz, bilaterally.  The examiner stated that a brief review of the audiogram demonstrated a bilateral sensorineural hearing loss possibly consistent with noise exposure.  It was added that it would seem at least as likely as not that hearing loss was the result of the Veteran's military noise exposure.

In addenda dated in August 2010 and February 2011, the same VA audiologist indicated that the claims folder was made available and thoroughly reviewed.  The examiner evaluated in-service audiograms dated in 1968 and at service separation in August 1961.  She stated that results demonstrated hearing within normal limits from 500-6000 Hertz in both ears.  It was opined that due to the normal audiometric data prior to discharge, "it would seem less likely as not that the hearing loss was the result of his military duty."  Another VA examiner reviewed the record in May 2011 and opined that in her medical opinion, it was less likely than not that the Veteran's hearing loss was due to service.  The rationale presented for this conclusion was that the appellant had normal audiometric data prior to separation from the military and that hearing loss began after service.

Legal Analysis

The Veteran asserts that he has bilateral hearing impairment as the result of duties in service for which service connection is warranted.  His DD form 214 and service records attest to a long history of exposure to noise.  The Board thus determines that noise exposure is consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, exposure to noise does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted. 

The Board observes that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaints or references to hearing impairment.  Service treatment records reflect that reference audiograms were obtained on numerous occasions throughout active duty.  However, the threshold shifts on those occasions, to include at service discharge, did not comport with hearing loss disability in accordance with 38 C.F.R. § 3.385 or hearing loss as contemplated in Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  Hearing was within normal limits on in-service audiograms in 1980 and 1981, just prior to at discharge from active duty.  Service records reflect that the appellant was treated for right earache during active duty and serous otitis was recorded on evaluation of the ears at service discharge.  However, the record does not reflect any continuing residuals thereof.  The Veteran did not complain of any other ear-related symptoms when first evaluated for hearing impairment in July 2010, nor are VA outpatient records dating from 1999 indicative of such.

Documentation of bilateral hearing loss disability as defined by VA standards is not demonstrated until VA examination in July 2010.  This is almost three decades after discharge from active duty.  Although the VA audiologist in July 2010 initially speculated that it would seem at least as likely as not that hearing loss was the result of the Veteran's military noise exposure, given the audiogram results, she noted at that time that claims folder was not reviewed.  It is shown that after the claims folder was made available, she clearly rescinded that assessment in August 2010 and February 2011 supplementary opinions after reviewing the service audiogram data.  Moreover, the record was reviewed by another VA examiner in May 2011 who also opined that it was less likely than not that bilateral hearing loss disability was due to service, and that hearing loss began after service.  The rationale presented for the conclusions was that the Veteran had normal audiometric data at service entrance and separation from active duty.  Additionally, VA outpatient clinical records dating from 1999 do not reflect a single occasion that the Veteran complained of hearing loss.  Therefore, the defect in the Veteran's claim is a lack of probative evidence of a nexus to service.  

The Board has carefully considered the appellant's lay statements and history as to the onset of hearing loss disability in service and continuing thereafter.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is competent to report that he notices hearing loss as such comes to him through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Board does not dispute the Veteran's account of noise exposure during active duty and accepts noise exposure as concomitant to his duties as a pilot and pilot instructor.  However, to the extent that there may be a vague assertion of continuity of symptomatology since service, his assertions are less reliable than the normal inservice and separation audiograms, no documentation of hearing loss for so many years after discharge from service, and the more probative opinions of the skilled VA clinical professionals.  Such factors weigh against a finding that current hearing impairment is related to service and constitute negative evidence. 

In this instance, the Board concludes that the Veteran's assertions of causation are less probative than the contemporaneous records and the VA opinions. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The more probative evidence establishes remote onset of bilateral hearing loss and that the disability is unrelated to service, to include the credible report of noise exposure.  Therefore, when considering the entirety of the evidence, the Board finds that there is neither inservice chronicity nor continuity of symptomatology of the claimed bilateral hearing loss disability. See 38 C.F.R. § 3.303.  The Board thus finds that the preponderance of the evidence is against the claim and service connection must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

2.  Service connection for psoriasis.

Factual Background and Legal Analysis

The Veteran asserts that he has psoriasis that is of service onset for which service connection should be granted.

Service treatment records disclose that the skin was evaluated as normal on examination in December 1968 prior to service entry.  The Veteran was hospitalized in November 1980 for a condition unrelated to this appeal and was noted to have a dry, scaly, erythematous rash that was occasionally pruritic.  It was reported that this was compatible with psoriasis between the eyebrows, in the frontal sinus region and over both maxillary regions.  Skin cracks were observed in most of the paranychial areas.  When examined in August 1981 on separation from service, the skin was evaluated as normal.

A claim of entitlement to service connection for psoriasis was received in September 2006.

Post service VA outpatient treatment records date from 1999 through the present and reflect continuing treatment for psoriasis.  On VA general medical examination in January 2011, the appellant was noted to have psoriatic patches on the knees, elbows, lower back and torso.  No opinion was provided as to whether psoriasis was related to service.  

The Board observes in this instance that the Veteran clearly had psoriasis in service.  Psoriasis is a common chronic, squamous dermatosis.  See Fry v. West, Vet. App. No. 97-1150 (2000), cited for definitional purpose only.  Although there is an absence of clinical records between service discharge and evidence of treatment for psoriasis in 1999, the appellant maintains that he continued to have such symptoms after active duty.  A layman is competent to report that he or she notices symptoms as such come through one of the senses and may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see Layno v. Brown, 6 Vet.App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F/3d. 1331 (Fed. Cir. 2006).  

VA outpatient records over the course of more than a decade demonstrate continuing symptoms.  The Board thus finds that while no clinical opinion has been provided as to whether current psoriasis relates back to in-service psoriasis, there is both competent lay and medical evidence in support of the claim.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  Here, there is no proof that the current psoriasis is unrelated to the in-service psoriasis.  In addition, the Court has noted that psoriasis is chronic.  There is no doubt to be resolved and service connection is warranted.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for psoriasis is granted.


REMAND

In view of the grant of service connection for psoriasis, the Veteran has another service-connected disorder that must be considered in his application for a total rating based on unemployability due to service-connected disability.  As such, the case must be remanded for re-rating purposes.  

Additionally, the record reflects that the Veteran had a VA general medical examination for compensation and pension purposes in January 2011 that was relied upon in adjudicating the claim for unemployability.  However, the examiner did not provide an opinion as to whether the appellant was unemployable due to service-connected disability.  The RO subsequently referred the case to another examiner for an opinion in this regard who did not physically examine the Veteran.  It is also shown that the examiner only referred to the appellant's orthopedic disorders in her assessment, and did not address his other service-connected disorders.  In the November 2011 Informal Hearing Presentation, the representative indicates that the opinion was cursory and inadequate.  Upon the Board's review of the evidence in this regard, it is found that the Veteran requires re-examination for a thorough assessment.  The Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for a total rating based on individual unemployability, the duty to assist requires VA to obtain an examination that includes an opinion as to what effect the Veteran's service-connected disabilities have on his or her ability to work. See Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  

The record also reflects that service connection for tinnitus was granted by rating action dated in March 2010.  In correspondence dated and received in June 2010, the Veteran disagrees with the single 10 percent rating that has been assigned for tinnitus.  He avers that he is entitled to a 10 percent disability evaluation for each ear.  The Veteran has not been provided a statement of the case in furtherance of this appeal.  A remand is thus required for the RO to issue a statement of the case in this regard. See 38 C.F.R. § 19.30 (2011); Manlincon v. West, 12 Vet.App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to a separate 10 percent disability evaluation for tinnitus.

2.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

3.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


